Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered March 6, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that he was denied the right to counsel when the court conducted a proceeding in the absence of counsel to determine if the drug treatment program Treatment Alternatives to Street Crime (hereinafter TASC) would accept the defendant back into the program after he failed to complete the program. In addition, the court did not improvidently exercise its discretion in sentencing the defendant for failing to complete the TASC program.
Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.